UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CONSOLIDATION COAL COMPANY,
Petitioner,

v.

CHARLES R. BROWN; DIRECTOR,
                                                                       No. 98-1923
OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,
Respondents.

On Petition for Review of an Order of the
Benefits Review Board.
(97-1016-BLA)

Submitted: August 31, 2000

Decided: September 26, 2000

Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William S. Mattingly, JACKSON & KELLY, Morgantown, West
Virginia, for Petitioner. James Hook, Waynesburg, Pennslyvania;
Marvin Krislov, Deputy Solicitor for National Operations, Donald S.
Shire, Associate Solicitor, Patricia May Nece, Counsel for Appellate
Litigation, Barry H. Joyner, Office of the Solicitor, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Consolidation Coal Company (Employer) petitions for review of a
decision of the Benefits Review Board (Board) affirming the decision
of an administrative law judge (ALJ) to award black lung benefits to
Charles R. Brown. We placed this case in abeyance pending our deci-
sion in Island Creek Coal Co. v. Compton, 211 F.3d 203 (4th Cir.
2000). Compton having been decided, this case is ripe for review.

Following a lengthy procedural history, the ALJ ultimately found
that the preponderance of the readings of the most recent x-ray evi-
dence was sufficient to establish pneumoconiosis under 20 C.F.R.
§ 718.202(a)(1) (1999). In making this finding, the ALJ acknowl-
edged that all readings of a 1994 CT scan were negative, but con-
cluded that the x-ray evidence was more persuasive. The ALJ also
determined that Brown had established the existence of legal pneumo-
coniosis under 20 C.F.R. § 718.202(a)(4). In making this finding, the
ALJ credited the opinion of Dr. Jaworski over those of several other
medical experts. The ALJ stated that Dr. Jaworski's opinion that
Brown suffered from pneumoconiosis was more credible not only
because Dr. Jaworski was Brown's treating physician, but also
because his opinion was more consistent with the objective medical
evidence. That evidence included the x-ray evidence, abnormal blood
gas results, Brown's lengthy coal mine employment, and his limited
cigarette smoking history.

In Compton, we held that "all relevant evidence is to be considered
together rather than merely within discrete subsections of
§ 718.202(a)." Compton, 211 F.3d at 208. Here, the ALJ failed to
weigh all evidence relevant to the existence of pneumoconiosis. We
are particularly troubled by the ALJ's balancing the uniformly nega-
tive CT scan readings against the x-ray evidence and his failure to
give cogent reasons for discounting the CT scan evidence. We note

                    2
additionally that the ALJ credited Dr. Jaworski's opinion in part
because that opinion was more consistent with the x-ray evidence.
Because the ALJ did not adequately explain why he found the x-ray
evidence more persuasive than the CT scan evidence, crediting Dr.
Jaworski's opinion in part on the basis of the x-ray evidence is sus-
pect.

We vacate the Board's decision and remand to the Board for fur-
ther remand to the ALJ so that he may weigh, in accordance with
Compton, all the relevant evidence under § 718.202(a). The ALJ
should give his reasons for crediting or discrediting each piece of rel-
evant evidence, including the CT scan evidence, ventilatory and arte-
rial blood gas studies, x-ray evidence, and various physicians'
opinions. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before us and
argument would not aid the decisional process.

VACATED AND REMANDED

                    3